DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-8 are pending.
The applicants have amended claim 1 and added new claim 8.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.  The applicants have amended the claim 1 and added new claim 8, and the arguments are based upon the features.

In regards to claim 1 (and its dependent claims), the arguments are directed towards the added features that the outer peripheral surface of the nozzle is exposed to an outside with the specific features and that each of the extending portions are made 
Here, the applicants have argued that the rejection of Uchida in view of Toyada and have focused upon the teachings of Toyada.  The argument that Toyoda does not teach of a flow passage of a nozzle is noted, and further that the Toyada teaches of the supports that are made from insulative material.  Thereby, the Examiner agrees that the Toyada reference teaches away from the claimed features.  
After further reconsideration, the rejection of claims 1 and 3-7 are withdrawn in light of the amended features and the arguments over the prior art references.  However, the Hiramoto reference (US 2017/0218538) teaches of a constant flow passage cross section located within a nozzle (projection 5) which one skilled in the art would consider concerning the flow passage design within a nozzle, see rejection below.

In regards to new claim 8, wherein one of the main difference regarding the cross section of the flow passage that is to be substantially constant between the portions to the nozzle end along with the cross section of the flow passage is to decrease, the feature appears to be seen in Fig. 5 of the specification.  After consideration, it is noted that the Park reference 2016/0083868 having a flow passage within the nozzle structures that includes a decrease of the flow passage at a location between the first and second portions with additional portions having constant flow passages.  This variation of flow passage cross section are noted in Park and would be applicable to the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an electrically conductive material” in lines 4 and 23-24.  There is ambiguous antecedent basis issue regarding this limitation, particularly with regards to the limitation in lines 23-24, since it is unclear if it is directed to the same material regarding the “electrically conductive material” as set forth in line 4, a new material regarding the “electrically conductive material”, or something else.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2018/0202074) in view of Hiramoto (US 2017/0218538).
In regards to claim 1, Uchida teaches of an electrospinning head comprising: 
a head main body (22) in which a storage hollow capable of storing a material liquid is formed in the inside; 
and 5a nozzle made of an electrically conductive material (see teaching of connector (21) and nozzle (20) being of conductive material, see stainless steel [0028], [0032]) and projecting from an outer peripheral surface of the head main body, a flow passage which communicates with the storage hollow being formed inside the nozzle, and an ejection port (20a) of the flow passage being formed at a 10projecting end of the nozzle from the head main body, the nozzle being configured to be applied with a voltage to form an electrical field around the nozzle (the voltage applied via power supply 4, see [0054] and Fig. 1), wherein the nozzle comprises: 

    PNG
    media_image1.png
    606
    591
    media_image1.png
    Greyscale


and a second extending portion (see nozzle 22) that further projects from the first extending portion toward a projection direction of the nozzle and constitutes the projecting end 20of the nozzle, a part of the second extending portion excluding the flow passage having a second volume smaller than the first volume, and a dimension of the second extending portion along the projection direction being smaller than that of the first extending portion.
(see size differential of the diameters between the portions 21 and 20, Fig. 1)  
Uchida does not teach of “a cross section of the flow passage is substantially constant in a direction which the flow passage extends”.

In Hiramoto, wherein an electrostatic spinneret 1, the spinneret acting as the head main body, and further teaches of a nozzle portions (see protrusion 5), see Fig. 3, and [0045].  The protrusion having a discharge holes 4, and further as seen the protrusion having the change in the outer size, and further, the cross section of the flow passage is substantially constant from the portion connecting the head main body to the tip, see Figs. 3 and 4.  Hiramoto also teaches of the structure being made from electrically conductive metal material, see [0020], [0042], and [0046].  As seen in HIramoto, the nozzle portions/protrusion having the change in outer size further would have the constant flow passage cross section to the tip.


25In regards to claim 7, an electric power source that applies a voltage to the nozzle of the electrospinning head.  See Uchida, Fig. 1, power supply that provides a voltage to the nozzle, main body, and connector, see [0054].


Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Hiramoto as applied to claim 1 above, and further in view of Kim (US 8178029).
5In regards to claim 3, the electrospinning head according to claim 1, wherein a thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is smaller than that of the first extending portion.  
Uchida does not clearly teach of the thickness of the second extending portion being smaller than that of the first extending portion.
In this regards, of a related nozzle in the electrospinning arts (see Kim Figs.1 and 4 that teaches connection of voltage to the nozzle), Kim teaches of the concept of the thinner walls for the extended portion of the spinneret 102, nozzle 104, see Figs. 2a, 2b, see marked up version of Fig. 2B below.

    PNG
    media_image2.png
    572
    651
    media_image2.png
    Greyscale

The arrangement Kim being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.	
It would have been obvious for one of ordinary skill in the art to modify the walls of Uchida in view of HIramoto with the thickness as taught by Kim of alternate nozzle designs that can be incorporated into the electrospinning device.

10In regards to claim 4 (dependent upon claim 3), wherein the thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is uniform up to the projecting end of the nozzle.  See teaching by Hiramoto above concerning the flow passage.

In regards to claim 5 (dependent upon claim 4), 15wherein the thickness of the first extending portion from the flow passage to the outer peripheral surface of the nozzle is uniform up to a connecting portion connecting to the second extending portion.  

It would have been obvious for one of ordinary skill in the art to further modify the walls of Uchida in view of Kim with the walls having uniform thickness in the respective portions as this is combining prior art elements according to known methods to yield predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida ‘074 in view of Hiramoto and Kim as applied to claim 4 above, and further in view of Uchida (US 2017/0145594).
In regards to claim 6, 20wherein the thickness of the first extending portion from the flow passage to the outer peripheral surface of the nozzle decreases as an area in the first extending portion becomes closer to the connecting portion connecting to the second extending portion.  
	The Uchida ‘074 and Kim references do not teach of the thickness of the first extending portion decreasing from the connecting portion to second extending portion.
In this regards, it is known in the nozzle features of the same field of endeavor, as seen in Uchida ‘594 that teaches of the wall thickness as it slopes in the first portion, see 10, 10B, Fig. 2B.

    PNG
    media_image3.png
    332
    354
    media_image3.png
    Greyscale

The arrangement of Uchida ‘594 being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.  Further Hiramoto teaches of a nozzle (projection 5) having a decreasing wall thickness as it progresses from the main body towards the tip portion, see Fig. 3.
Here, it would have been obvious for one of ordinary skill in the art to modify the nozzle of Uchida ‘074 in view of Hiramoto and Kim with the decreasing wall thickness as taught by Uchida ‘594 as a known alternative flow passage design of the nozzle as this is a simple substitution of one known element for another (thicknesses and shape of the nozzle) to obtain predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Park (US 2016/0083868)
In regards to claim 8, Uchida teaches of an electrospinning head comprising: 
a head main body (22) in which a storage hollow capable of storing a material liquid is formed in the inside; 


    PNG
    media_image1.png
    606
    591
    media_image1.png
    Greyscale

a first extending portion (see connector 21) that constitutes a connecting portion to the outer peripheral surface of the 15head main body, a part of the first extending portion excluding the flow passage having a first volume; 
and a second extending portion (see nozzle 22) that further projects from the first extending portion toward a projection direction of the nozzle and constitutes the projecting end 20of the nozzle, a part of the second extending portion excluding the flow passage having a second volume smaller than the first volume, and a dimension of the 

Uchida does not teach of the claimed cross section flows in the regions of the connecting portion between the second and first extending portion and of the cross section between the connecting portion of the head main body to the second extending portion to the first connecting portion.

In this regards, see the electrospinning apparatus of Park, regarding Fig. 5-9, see nozzle 42.  See the cross section of the flow passage, with the regions.

    PNG
    media_image4.png
    803
    1206
    media_image4.png
    Greyscale

As seen above, there is a decreasing in cross section of the flow passage that runs from the head main body to the connection between the first extending portion and second 
It would have been obvious for one of ordinary skill in the art to modify the flow passage of the nozzle structure of Uchida with the portions that include constant and decreasing cross sections as taught by Park as a known flow passage design of the nozzles for an electrospinning apparatus, thereby to improve the nanofiber quality produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Chen (US 2005/0233021) teaches of nozzle attachments, see Figs. 3 and 5.
Robertson (US 2008/0131615) teaches of the nozzles 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744